—Order, Supreme Court, New York County (Marilyn Shafer, J.), entered on or about December 20, 2000, which, to the extent appealed from as limited by the brief, granted defendants’ motion pursuant to CPLR 3211, dismissing plaintiffs complaint for tortious interference with employment, unanimously affirmed, without costs.
Plaintiff’s employment contract with Elmhurst Hospital, purportedly rescinded after defendant Iona Siegel, plaintiffs former supervisor, met with plaintiff’s future supervisor, was undisputedly terminable at will, and, as such, contemplated prospective contractual relations only. This being the case, the purported contract cannot support a claim for tortious interference with an existing contract (see, Guard-Life Corp. v Parker Hardware Mfg. Corp., 50 NY2d 183, 193; see also, Snyder v Sony Music Entertainment, 252 AD2d 294, 299-300). Nor does plaintiff state any claim for tortious interference with prospective contractual relations since there is no allegation that plaintiffs purported prospective contractual relations were interfered with by “wrongful means” as described in Guard-Life Corp. v Parker Hardware Mfg. Corp. (50 NY2d, supra, at *73191). It was altogether reasonable for plaintiffs future supervisor to speak with her former supervisor at defendant Mount Sinai about plaintiffs work performance. That Siegel may have given plaintiff a negative job reference or did not believe plaintiff to be a qualified candidate for the position did not constitute interference by “wrongful means.” In addition, inasmuch as plaintiff concedes that Siegel’s complained of conduct was within the scope of her employment duties, plaintiff has failed to allege, as she must to state a claim for tortious interference with prospective contractual relations, that the sole purpose for Siegel’s “interference” was to harm her (Alvord, & Swift v Muller Constr. Co., 46 NY2d 276, 281-282; see also, Slifer-Weickel, Inc. v Meteor Skelly, 140 AD2d 320, 322). Concur— Sullivan, P. J., Mazzarelli, Wallach, Rubin and Friedman, JJ.